DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2019/0003164 (hereinafter Beck et al.).
Regarding claim 20, Beck et al. discloses a kit containing parts for plumbing a sink to drain water from the sink through a drain opening comprising a drain assembly that includes a drain flange (96) for placement in the sink around the drain opening and a drain pipe (94) that connects directly or indirectly to the drain flange, wherein the drain assembly is designed and configured for use in a first application (with overflow ports), and means for converting the drain assembly for use in a second application (without overflow ports), wherein the means for converting is a sleeve (98) that fits within the drain pipe and covers an overflow port in the drain pipe.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. in view of US Patent Application Publication 2006/0108558 (hereinafter Wooldridge).
Regarding claim 1, Beck et al. shows a kit that includes a sink drain assembly (par. 32) for a first application (a sink that has an overflow port, par. 32, 42 – 43) and means for converting the drain assembly to operate in a second application (outer sleeve 98) (second application is a vessel sink without overflow ports). Beck et al. further teaches a retail store or plumbing supply store does not need to have both types of drain pipes (i.e. a separate kit for the first application and the second application) (par. 23) but fails to explicitly recite a method for a plumbing parts supplier to reduce inventory and increase profitability comprising the step of selling the kit, and eliminating from inventory the second drain assembly made specifically for the second application. Attention is turned to Wooldridge which teaches a single set of components for a plumbing installation reduces inventory and production costs (i.e. increased profitability through reduction of production costs) (par. 23). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a method step of selling the kit, and eliminating from inventory the second drain assembly made specifically for the second application to reduce inventory and production costs as evidenced by the teachings of Wooldridge mentioned above.
Regarding claim 2, Beck et al. shows the sink drain assembly for the first application is a pop-up drain assembly that has overflow ports (94d) (par. 32, ln. 42 – 43), and wherein the means for converting the drain assembly is a sleeve (98) that fits inside the drain assembly and covers the overflow ports (94d).
Regarding claim 3, Beck et al. shows the second drain assembly is a pop-up drain assembly that does not have an overflow port (par. 32, ln. 43 – 44).
Regarding claim 4, Beck et al. shows two drain pipes (94, 98), wherein one drain pipe (94) has an overflow port (94d) and the other drain pipe (98) does not have an overflow port.
Regarding claim 5, Beck et al. shows each drain pipe (94, 98) includes a drain flange (96) on one end for installation in a drain opening in a bottom of a sink, wherein the drain pipe is designed and sized for the drain flange (96) to remain in the sink and for the remainder of the drain pipe to extend below the sink (fig. 10).
Regarding claim 6, Beck et al. shows the sink drain assembly is a pop-up drain assembly (par. 24).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. and Wooldridge as applied to claims 1 – 6 above, and further in view of US Patent Application Publication 2014/0000022 (hereinafter McLeod).
Regarding claim 7, Beck et al. shows the first application is for a drain assembly that has overflow ports and the second assembly is a drain assembly that does not have an overflow port, and the means for converting the drain assembly is a sleeve (par. 32, ln. 42 – 44) but fails to show the drain assembly is a grid assembly. Attention is turned to McLeod which shows that a grid assembly is a common style of drain cover known in the art (par. 6). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to perform the method with a grid style assembly depending on a user’s needs, and as grid assemblies are common and well-known in the art, to select a grid assembly falls well within the purview of the invention as evidenced by the teachings above.
Claim(s) 8 – 10 and 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. and Wooldridge as applied to claim 1 – 6 above, and further in view of US Patent Application Publication 2018/0263426 (hereinafter Ahuja).
Regarding claims 8 – 9, Beck et al. shows the first application is for a drain assembly that has overflow ports and the second assembly is a drain assembly that does not have an overflow port, and the means for converting the drain assembly is a sleeve (par. 32, ln. 42 – 44) but fails to show the drain assembly is a push-type button drain assembly. Attention is turned to Ahuja which shows a button push-type assembly is a common style of drain cover known in the art (par. 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to perform the method with a button push-type assembly depending on a user’s needs, and as button push-type assemblies are common and well-known in the art, to select a button push-type assembly falls well within the purview of the invention as evidenced by the teachings above.
Regarding claim 10, Beck et al. shows the first application is for a drain assembly that has overflow ports and the second assembly is a drain assembly that does not have an overflow port, but fails to show the first application is a push-type assembly and the second drain assembly is an umbrella drain assembly. Attention is turned to Ahuja which shows push-type and umbrella type drain assemblies are common in the art (see fig. 4A, 4B, 13A, 13B for example). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to perform the method with a push-type assembly for the first application and an umbrella type assembly for the second application depending on a user’s needs, and as both assemblies are common and well-known in the art, to apply the method to these known assemblies falls well within the purview of the invention as evidenced by the teachings above.
Regarding claim 16, Ahuja shows the push-button assembly has a push-button and annular cap (172), and a solid cap (50) in a second assembly that would be obvious to use as a replacement for converting.
Regarding claim 17, Beck et al. shows a sleeve (98) that fits inside the drain assembly and covers the overflow port. 
Allowable Subject Matter
Claims 11 – 15 and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wooldridge is directed to the state of the art of providing a cap cover (20) over an annular cap (18) that would prevent access to the annular cap (18) by a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754